UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Drive Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Drive Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2012 Date of reporting period: June 30, 2012 Item 1. Schedule of Investments. Ariel Fund Schedule of Investments June 30, 2012 (Unaudited) Number of Shares Common Stocks—99.06% Market Value Consumer discretionary & services—38.39% Gannett Co., Inc. International Game Technology DeVry Inc. Royal Caribbean Cruises Ltd. Interpublic Group of Cos., Inc. Mohawk Industries, Inc. (a) Newell Rubbermaid Inc. Meredith Corp. Madison Square Garden Co., Class A (a) Washington Post Co., Class B International Speedway Corp., Class A Nordstrom, Inc. Sotheby's Snap-on Inc. Consumer staples—2.59% J.M. Smucker Co. McCormick & Co., Inc. Energy—3.59% Contango Oil & Gas Co. (a)(b) Financial services—29.26% Janus Capital Group Inc. Lazard Ltd, Class A Jones Lang LaSalle Inc. Dun & Bradstreet Corp. First American Financial Corp. Fair Isaac Corp. KKR & Co. L.P. CBRE Group, Inc., Class A (a) City National Corp. Health care—13.40% Charles River Laboratories Intl Inc. (a) Zimmer Holdings, Inc. Hospira, Inc. (a) Bio-Rad Laboratories, Inc., Class A (a) Symmetry Medical Inc. (a) (b) Materials & processing—4.66% Simpson Manufacturing Co., Inc. Interface, Inc. Producer durables—7.17% Brady Corp., Class A IDEX Corp. Littelfuse, Inc. Stanley Black & Decker, Inc. Total common stocks (Cost $1,072,492,513) June 30, 2012 (Unaudited) Principal Amount Repurchase Agreement—0.60% Market Value Fixed Income Clearing Corporation, 0.01%, dated 06/29/2012, due 07/02/2012, repurchase price $9,027,879, (collateralized by U.S. Treasury Note, 2.125%, due 11/30/2014) (Cost $9,027,871) Total Investments (Cost $1,081,520,384)—99.66% Other Assets less Liabilities—0.34% Net Assets—100.00% (a)Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund Schedule of Investments June 30, 2012 (Unaudited) Number of Shares Common Stocks—99.56% Market Value Consumer discretionary & services—35.79% Interpublic Group of Cos., Inc. Viacom, Inc., Class B DeVry Inc. Gannett Co., Inc. Mohawk Industries, Inc. (a) International Game Technology CBS Corp., Class B Carnival Corp. Snap-on Inc. Madison Square Garden, Co., Class A (a) Omnicom Group Inc. Sotheby's Newell Rubbermaid Inc. Nordstrom, Inc. Apollo Group, Inc., Class A (a) Tiffany & Co. Consumer staples—2.14% J.M. Smucker Co. Energy—2.79% Chesapeake Energy Corp. Financial services—36.44% Northern Trust Corp. AFLAC Inc. First American Financial Corp. Lazard Ltd, Class A Jones Lang LaSalle Inc. Janus Capital Group Inc. Franklin Resources, Inc. Blackstone Group L.P. KKR & Co. L.P. City National Corp. CBRE Group, Inc. (a) T. Rowe Price Group, Inc. Western Union Co. Health care—14.14% Thermo Fisher Scientific Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc. Hospira, Inc. (a) Bio-Rad Laboratories, Inc., Class A (a) Producer durables—4.62% Accenture plc, Class A Illinois Tool Works Inc. Stanley Black & Decker, Inc. June 30, 2012 (Unaudited) Number of Shares Common Stocks—99.56% (continued) Market Value Technology—3.64% Dell Inc. (a) Total common stocks (Cost $924,911,281) Principal Amount Repurchase Agreement—0.55% Market Value Fixed Income Clearing Corporation, 0.01%, dated 06/29/2012, due 07/02/2012, repurchase price $6,921,534, (collateralized by U.S. Treasury Note, 2.125%, due 11/30/2014) (Cost $6,921,528) Total Investments (Cost $931,832,809)—100.11% Liabilities less Other Assets—(0.11)% ) Net Assets—100.00% (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund Schedule of Investments June 30, 2012 (Unaudited) Number of Shares Common Stocks—99.10% Market Value Consumer discretionary & services—21.04% Target Corp. Omnicom Group Inc. DeVry Inc. Apollo Group, Inc., Class A (a) Snap-on Inc. Walt Disney Co. Consumer staples—5.06% Walgreen Co. Energy—8.25% Exxon Mobil Corp. Chesapeake Energy Corp. Financial services—28.51% Morgan Stanley Northern Trust Corp. KKR & Co. L.P. Bank of New York Mellon Corp. JPMorgan Chase & Co. Berkshire Hathaway Inc., Class B (a) Goldman Sachs & Co. AFLAC Inc. Blackstone Group L.P. Health care—13.38% Zimmer Holdings, Inc. Johnson & Johnson Hospira, Inc. (a) Baxter Intl Inc. Producer durables—7.85% Lockheed Martin Corp. Accenture plc, Class A Technology—15.01% Microsoft Corp. Dell Inc. (a) International Business Machines Corp. Total common stocks (Cost $40,761,935) Principal Amount Repurchase Agreement—0.79% Market Value Fixed Income Clearing Corporation, 0.01%, dated 06/29/2012, due 07/02/2012, repurchase price $345,619, (collateralized by U.S. Treasury Note, 2.125%, due 11/30/2014) (Cost $345,619) Total Investments (Cost $41,107,554)—99.89% Other Assets less Liabilities—0.11% Net Assets—100.00% (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Discovery Fund Schedule of Investments June 30, 2012 (Unaudited) Number of Shares Common Stocks—93.97% Market Value Consumer discretionary & services—17.00% International Speedway Corp., Class A Madison Square Garden Co., Class A (a) XO Group Inc. (a) Rosetta Stone Inc. (a) JAKKS Pacific, Inc. Callaway Golf Co. Gaiam, Inc., Class A (a) Shoe Carnival, Inc. RadioShack Corp. Energy—9.18% Mitcham Industries, Inc. (a) Contango Oil & Gas Co. (a) Financial services—20.07% Market Leader, Inc. (a) First American Financial Corp. AV Homes, Inc. (a) Cowen Group, Inc., Class A (a) MB Financial, Inc. Symetra Financial Corp. Health care—4.33% Vical Inc. (a) Symmetry Medical Inc. (a) Materials & processing—10.67% Simpson Manufacturing Co., Inc. Orion Energy Systems, Inc. (a) Landec Corp. (a) Rentech, Inc. (a) Producer durables—12.21% Team, Inc. (a) Ballantyne Strong, Inc. (a) Brink's Co. Littelfuse, Inc. Tecumseh Products Co., Class A (a) Technology—20.51% Pervasive Software Inc. (a) PCTEL, Inc. Imation Corp. (a) American Reprographics Co. (a) Tessera Technologies, Inc. Multi-Fineline Electronix, Inc. (a) Sigma Designs, Inc. (a) Total common stocks (Cost $5,004,978) June 30, 2012 (Unaudited) Principal Amount Repurchase Agreement—3.48% Market Value Fixed Income Clearing Corporation, 0.01%, dated 06/29/2012, due 07/02/2012, repurchase price $197,058, (collateralized by U.S. Treasury Note, 2.125%, due 11/30/2014) (Cost $197,058) Total Investments (Cost $5,202,036)—97.45% Cash, Other Assets less Liabilities—2.55% Net Assets—100.00% (a)Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel International Equity Fund Schedule of Investments June 30, 2012 (Unaudited) Number of Shares Common Stocks—78.92% Market Value Australia—0.22% 99 CSL Ltd. (a) Belgium—1.72% Mobistar SA Canada—3.23% Great-West Lifeco Inc. Power Financial Corp. IGM Financial Inc. China—0.50% China Mobile Ltd. ADR (a) Finland—2.73% Nokia Corp. ADR Nokia Corp. France—4.90% Bouygues SA BNP Paribas SA Ipsen SA Germany—5.82% Deutsche Boerse AG Muenchener Rueckversicherungs-Ges. AG 67 Allianz SE Infineon Techologies AG (a) Ireland—3.44% Ryanair Holdings plc ADR (a) Italy—3.01% Mediaset SpA Snam SpA Japan—18.93% 44 NTT DOCOMO, Inc. Nintendo Co., Ltd. Murata Manufacturing Co., Ltd. Toyota Motor Corp. ADR Canon Inc. Denso Corp. Canon Inc. ADR Daito Trust Construction Co., Ltd. 50 Keyence Corp. Nissin Foods Holdings Co., Ltd. Sankyo Co., Ltd. Toyota Motor Corp. Chugai Pharmaceuticals Co., Ltd. Japan Tobacco Inc. Suruga Bank Ltd. Netherlands—3.94% Koninklijke Ahold NV Norway—0.74% Gjensidige Forsikring ASA Spain—5.62% Indra Sistemas SA (a) Enagas SA (a) Mediaset Espana Comunicacion SA Switzerland—11.06% Roche Holding AG Nestle SA UBS AG Actelion Ltd. 31 Geberit AG (a) 11 Swisscom AG (a) United Kingdom—12.55% Tesco plc Man Group plc Royal Dutch Shell plc, Class A HSBC Holdings plc Royal Dutch Shell plc ADR Schroders plc British Telecom Group plc (a) GlaxoSmithKline PLC ADR (a) United States—0.51% Schlumberger Ltd. (a) Total common stocks (Cost $1,576,488) Number of Shares Investment Companies—4.05% Market Value Exchange Traded Funds—4.05% Vanguard MSCI EAFE ETF Total investment companies (Cost $71,659) Total Investments (Cost $1,648,147)—82.97% Cash, Other Assets less Liabilities—17.03% Net Assets—100.00% ADR American Depository Receipt (a) Non-income producing. See Notes to Schedules of Investments. Ariel Global Equity Fund Schedule of Investments June 30, 2012 (Unaudited) Number of Shares Common Stocks—84.09% Market Value Australia—0.28% CSL Ltd. (a) Belgium—1.63% Mobistar SA Canada—2.11% Great-West Lifeco Inc. Power Financial Corp. IGM Financial Inc. Czech Republic—0.53% Komercni Banca AS Finland—3.05% Nokia Corp. Nokia Corp. ADR France—4.34% Bouygues SA BNP Paribas SA Ipsen SA Germany—3.61% Deutsche Boerse AG Infineon Techologies AG (a) Ireland—2.29% Ryanair Holdings plc ADR (a) Italy—2.57% Mediaset SpA Snam SpA Japan—14.27% NTT DOCOMO, Inc. Nintendo Co., Ltd. Canon Inc. Denso Corp. Murata Manufacturing Co., Ltd. Toyota Motor Corp. ADR Keyence Corp. Nissin Foods Holdings Co., Ltd. Daito Trust Construction Co., Ltd. Canon Inc. ADR Japan Tobacco Inc. Suruga Bank Ltd. Sankyo Co., Ltd. Chugai Pharmaceutical Co., Ltd. Netherlands—2.80% Koninklijke Ahold NV Norway—0.34% Gjensidige Forsikring ASA Spain—4.08% Indra Sistemas SA (a) Enagas SA (a) Mediaset Espana Comunicacion SA Switzerland—7.96% Roche Holding AG Nestle SA UBS AG Actelion Ltd. 72 Swisscom AG (a) Geberit AG (a) United Kingdom—10.28% Tesco plc Man Group plc Royal Dutch Shell plc, Class A HSBC Holdings plc Schroders plc Royal Dutch Shell plc ADR British Telecom Group plc (a) GlaxoSmithKline PLC ADR (a) United States—23.95% Johnson & Johnson Quest Diagnostics Inc. Gilead Sciences, Inc. (a) NVIDIA Corp. (a) Microsoft Corp. QLogic Corp. (a) Yahoo! Inc. (a) Berkshire Hathaway Inc., Class B (a) Fluor Corp. Schlumberger Ltd. (a) Wal-Mart Stores, Inc. H&R Block, Inc. Plum Creek Timber Co. Inc. Analog Devices, Inc. Broadcom Corp. Hospira, Inc. (a) General Electric Co. General Mills, Inc. (a) 3m Co Total common stocks (Cost $9,977,318) Total Investments (Cost $9,977,318)—84.09% Cash, Other Assets less Liabilities—15.91% Net Assets—100.00% ADR American Depository Receipt (a) Non-income producing. See Notes to Schedules of Investments. Notes to Schedules of Investments June 30, 2012 (unaudited) Note One | Organization Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Equity Fund and Ariel Global Equity Fund (the “Funds”) are series of the Trust.Ariel Focus Fund is a non-diversified Fund, all other Funds are diversified.The Funds issue two classes of shares: an Investor Class and an Institutional Class. Note Two | Significant accounting policies The following is a summary of significant policies related to investments of the Funds held at June 30, 2012. Securities valuation– Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, equity securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices. Debt obligations having a maturity of 60 days or less are valued at amortized cost, which approximates market value.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. The Funds use independent pricing services to assist in pricing portfolio securities.Ariel International Equity Fund and Ariel Global Equity Fund use a third-party fair valuation vendor.The vendor provides fair value for foreign securities held by these Funds based on certain factors and methodologies (involving, generally, tracking valuation correlations between the U.S. market and each non-U.S. security). Fair value measurements – Accounting Standards CodificationTM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs.The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Fund uses valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Funds’ investments carried at fair value: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Level 1 Level 2* Level 3 - Fair Value at 6/30/2012 *As of June 30, 2012, Level 2 securities held are repurchase agreements.See Schedule of Investments. Ariel International Equity Fund Ariel Global Equity Fund Level 1 Level 2** Level 3 - - Fair Value at 6/30/2012 **As of June 30, 2012, Level 2 securities held are forward currency contracts, which are reflected at the unrealized depreciation on the contract. Forward currency contracts derive their value from underlying exchange rates.These instruments are normally valued by pricing vendors using pricing models.The pricing models typically use inputs that are observed from active markets such as exchange rates.As such, forward currency contracts were categorized as Level 2. There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. The FASB issued amendments to ASC Topic 820 to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and International Financial Reporting Standards (ASU No. 2011-04). Such amendments are effective for fiscal years beginning after December 15, 2011. Management is currently evaluating the impact these amendments may have on the Funds’ financial statements. Notes to Schedules of Investments June 30, 2012 (unaudited) Foreign Currency – Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party.Realized gains (losses) and unrealized appreciation (depreciation) on securities include the effects of changes in security prices.Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Europe Risk– Ariel International Equity Fund and Ariel Global Equity Fund invest in securities issued by companies operating in Europe and therefore are subject to certain risks associated specifically with Europe. A significant number of countries in Europe are member states in the European Union, and the member states no longer control their own monetary policies. The recent rapid political and social changes throughout Europe make the extent and nature of future economic development in the region and their effect on securities issued by European companies impossible to predict. Forward Currency Contracts – Ariel International Equity Fund and Ariel Global Equity Fund enter into forward currency contracts to provide the appropriate currency exposure related to protecting the value of securities and related receivables and payables against changes in foreign exchange rates.The primary risk associated with a Fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the Fund under the contracts.Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties.Forward currency contracts are subject to the translations of foreign exchange rate fluctuations. Contracts are “marked-to-market” daily and any resulting unrealized gains (losses) are recorded as unrealized appreciation (depreciation) on foreign currency translations. The Funds record realized gains (losses) at the time the forward currency contract is settled or closed on the Statement of Operations as realized gain (loss) on foreign currency transactions. Repurchase agreements– The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Securities transactions– Securities transactions are accounted for on a trade date basis. Note Three | Transactions with affiliated companies If a Fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined in the 1940 Act.Ariel Fund had the following transactions during the nine months ended June 30, 2012, with affiliated companies: Share Activity Nine Months Ended June 30, 2012 Security Name Balance September 30, Purchases Sales Balance June 30, 2012 Market Value Dividends Credited to Income Amount of Gain (Loss) Realized on Sale of Shares Interface, Inc.* - Fair Isaac Corp.* - Symmetry Medical Inc. - Contango Oil & Gas Co. - - - $ 155,703,515 * No longer an affiliated company. Notes to Schedules of Investments June 30, 2012 (unaudited) Note Four | Federal Income Taxes At June 30, 2012, the cost of investment securities for tax purposes was as follows: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation Ariel International Equity Fund Ariel Global Equity Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Note Five | Forward currency contracts At June 30, 2012, the open forward currency contracts are: Contract Settlement Date Currency to be Received Amount to be Received Currency to be Delivered Amount to be Delivered Unrealized Appreciation (Depreciation) Ariel International Equity Fund 7/11/2012 JPY AUD 7/11/2012 JPY SGD 7/11/2012 SGD JPY 7/11/2012 AUD JPY 8/7/2012 SGD CHF 8/7/2012 AUD CAD 8/7/2012 CHF SGD 8/7/2012 CAD AUD 8/8/2012 SEK EUR 8/13/2012 SGD EUR 8/13/2012 AUD CAD 8/13/2012 SEK EUR 8/29/2012 GBP EUR 8/29/2012 AUD CAD 9/17/2012 AUD CHF 9/19/2012 GBP CHF 3 9/19/2012 AUD CHF 9/19/2012 DKK CHF 9/19/2012 AUD JPY 9/19/2012 SGD JPY Ariel Global Equity Fund 7/23/2012 USD EUR 8/7/2012 CAD EUR 8/7/2012 AUD EUR 8/8/2012 SEK EUR 8/13/2012 SGD EUR 8/13/2012 NOK EUR 8/13/2012 CAD EUR 8/13/2012 USD EUR 8/29/2012 USD JPY 65 8/29/2012 USD EUR Notes to Schedules of Investments June 30, 2012 (unaudited) 9/17/2012 USD EUR 9/18/2012 USD JPY 9/19/2012 HKD EUR 9/19/2012 AUD EUR 9/19/2012 DKK EUR 9/19/2012 EUR CHF 27 9/19/2012 CHF EUR 9/19/2012 AUD CHF 9/19/2012 USD EUR 9/19/2012 USD EUR 9/20/2012 USD EUR 9/20/2012 USD EUR 9/20/2012 USD CHF Item 2. Controls and Procedures. (a) The registrant’s certifying officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) are effective based on their evaluation of these controls and procedures as of a date within 90 days prior to the filing date of this document. (b) There were no significant changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act), or in other factors that could significantly affect this control, that occurred during the registrant's last fiscal quarter, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3. Exhibits. (a) Exhibit 99.Cert. – Certification for each principal executive and principal financial officer ofthe registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Ariel Investment Trust By:/s/Mellody Hobson Mellody Hobson President and Principal Executive Officer Date: August 8, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/Mellody Hobson Mellody Hobson President and Principal Executive Officer Date: August 8, 2012 By: /s/ Anita Zagrodnik Anita Zagrodnik Treasurer and Chief Financial Officer Date: August 8, 2012
